In the United States District Court
For the Middle District of North Carolina

Brian David Hill,
Petitioner/Defendant

 

Criminal Action No. 1:13-CR-435-1
v.
Civil Action No. 1:17-CV-1036
United States of America,
Respondent/Plaintiff

i

PETITIONER’S SECOND MOTION FOR SANCTIONS AND TO VACATE
JUDGMENT THAT WAS IN PLAINTIFF’S/RESPONDENT’S FAVOR

MOTION AND BRIEF /MEMORANDUM OF LAW IN SUPPORT OF
REQUESTING THE HONORABLE COURT IN THIS CASE VACATE
FRAUDULENT BEGOTTEN JUDGMENT OR JUDGMENTS

NOTICE: Due to the Motion to “Disqualify/Recuse Judge — Document #195” and appeal of his
decision not to recuse himself, in regards to the Hon. Judge Thomas D. Schroeder, this motion
should not be decided by that Judge but should be tried by another Judge of the bench. Due to the
facts and allegations inside of this motion, it would be a conflict of interest for Judge Schroeder
to render any decision on this motion.

Pursuant to the inherit power or implied power of the U.S. District Court (Courts §
18 - inherent or implied powers, Chambers v. NASCO, Inc., 501 U.S. 32, 44
(1991), Courts § 225.1; Equity § 47 - power to vacate fraudulent judgment) (See
Supplement 1 — Document #199, Attachment #1 ECF No. 199-1), the
Defendant/Petitioner Brian David Hill (“Brian D. Hill”, “Hill”, “Brian”,
“Defendant”, “Petitioner”), proceeding Pro Se in this action, respectfully requests
that the Honorable U.S. District Court vacate a fraudulently begotten judgment, the
Document #200, filed: October 7, 2019, and the oral judgment on September 12,

l

Case 1:13-cr-00435-TDS Document 206 Filed 10/15/19 Pane 1 of 24
2019 finding the Defendant/Petitioner in violation of Supervised Release
conditions, that the Defendant/Petitioner be sentenced to nine (9) months
imprisonment, and that nine (9) years Supervised Release be re-imposed, On the
basis of fraud upon the court, such judgment should be vacated.
Defendant/Petitioner plans to file a third motion for sanctions after reviewing over
the transcript of the September 12, 2019 hearing. Brian also plans on filing a final
motion for sanctions for the 2255 motion to be given default judgment in favor of
Defendant/Petitioner on the ground of actual innocence as that is not subject
strictly to the one year statute of limitations under the Anti-Terrorism and Effective
Death Penalty Act (““AEDPA”), and a judgment rendered on the basis of fraud
upon the court by the adverse party is not a final judgment and can be subject to
collateral attack upon proving intrinsic and/or even extrinsic frauds upon the court

by the adverse party (See Supplement 2 — Document #199, Attachment #2,
ECF No. 199-2)

The U.S. Probation Office in Greensboro (the petitioner for revocation) and
represented through the United States Attorney Office for the Middle District of
North Carolina had petitioned for revocation back in November 13, 2018 on issues
that are based on perjury and/or subornation of perjury which is a fraud upon the

court, and that such a basis had lacked merit. Their entire position lacks merit.

Defendant/Petitioner can no longer stand by and allow any more lies to be used
against Brian David Hill by law enforcement and by the corrupt U.S. Probation
office in Greensboro, North Carolina and by the Assistant United States Attorney
Anand Prakash Ramaswamy. Brian is requesting that the fraud be addressed,
vacated as a matter of right of the Court through it’s inherit powers, and punish
those who had engaged in the fraud against the Court and sanction them for the

fraud or frauds against Defendant/Petitioner.

Case 1:13-cr-00435-TDS Document 206 Filed 10/15/19 Pane ? of 24
Defendant/Petitioner would like to request sanctions against the
Government/Respondent/Plaintiff counsel Assistant U.S. Attorney (“AUSA”)
Anand Prakash Ramaswamy at the Greensboro, NC Office, Kevin M. Alligood
(U.S. Probation Officer Specialist), and Edward R. Cameron (Supervisory U.S.
Probation Officer). The sanctions are on the basis of the fraud upon the court. The
fraud is the perjury of U.S. Probation Officer Specialist (“USPOS”) Kevin M.
Alligood (“Kevin”) in the Petition for Warrant or Summons for Offender Under
Supervision (See Petition under Document #157, ECF No. 157). Also the false
statements of USPOS Kevin that ended up as statements carried under penalty of
perjury as stated in the Petition for revocation under Order for Warrant —-

Document #157, was approved by Supervisor Edward R. Cameron.

These are not the full facts of fraud upon the court as Brian is stil! awaiting the
Transcript to challenge the final revocation judgment on appeal. Once the
transcript is acquired, more inquires will be conducted of the fraud upon the court
by the adverse party counsel AUSA Ramaswamy and be documented and then a
final motion for sanctions. This final motion for sanctions will be filed not just
asking for the final judgment for the Supervised Release Violation under Doc.
#200 to be vacated, but also a request for default judgment for Brian’s 2255
Motion (Document #125) as a matter of law (actual innocence exception) and for
the basis of the Government’s repeated pattern of fraud upon the court which
invalidates any final judgments and therefore are not final judgments that can
shielded from any collateral attack. Brian will soon request permanent relief from
the final conviction and all judgments against Brian and wants this wrongful
conviction overturned once and for all. Attorney Renorda Pryor does not represent

Brian’s 2255 case and is not reportedly counsel for the 2255 case, so any motions

Case 1:13-cr-00435-TDS Document 206 Filed 10/15/19 Pane 3 of 24
for that case are not under Renorda’s jurisdiction, but under Brian’s pro se
jurisdiction.
FACTS THAT REPRESENT THAT THERE ARE STATEMENTS OF
PERJURY IN DOCUMENT #157 PETITION FOR WARRANT AND THAT

SUCH PERJURY STATEMENTS REPRESENT A FRAUD UPON THE
COURT BY THE U.S. PROBATION OFFICE

“According to the police report, on the night of September 21, 2018, a report was
received that a nude male had been observed running on a public park trail
within the city limits.” (ECF No. 157, pg. 1)

The hiking trail that Brian David Hill was allegedly on was the “Dick and Willie
passage” hiking trail. That is all it was. There are no playgrounds on this trail. This
trail is not called a park, and not considered as a park, but a hiking trail, a nature
trail with access to the city in certain trail heads. See Exhibit 1, “Dick & Willie
Passage Rail Trail - Virginia Is For Lovers”, a 3-page printout by family. Also at
night the hiking trail has absolutely no children and usually no adults. Nobody in
their right frame of mind would hike a hiking trail at night due to coyotes, wild
black bears, and even the risk of running into criminals that usually conduct their
dealings around nighttime (referencing drug dealers and gangs). There is no teeter
totters (seesaw) on the hiking trail. There is no playgrounds on the trail. It is meant
to be a walking trail, and a biking trail. Plenty of trees on both sides of the trail in
various areas of the hiking trail.

That hiking trail was mentioned on affidavits/declarations by Brian prior to
Document #157.

“..near the hiking trail of "Dick and Willie"... (ECF No. 153, Pg. 3)

Case 1:13-cr-00435-TDS Document 206 Filed 10/15/19 Pane 4 of 24
Anybody who conducts any investigation into the “Dick and Willie” hiking trail
would know that it is not a “park” but just a public hiking trail. To smear the
hiking trail as a park, is meant to ensnare Brian into being liable under the Sex
Offender laws and regulations. That hiking trail is not a park. There is a clear
difference between a public park and a public hiking trail.

“Mr, Hill ran away from the officers and was shortly thereafter detained near a
creek.” (ECF No. 157, pg. 1)

That is a vague statement which paints a picture that Brian had allegedly and
knowingly ran from the police. The fact is that they never announced verbally that

they were officers of a law enforcement agency.

**. ran and then noticed a red lazer beam light like that private mercenaries, bad
guys, and good guys all have. A light came on with a guy yelling at me. I didn't
know who he was. I was scared it was them, going to kill me for not exactly
following the hoodie guy's directives. I ran, fell down the left side slope of the trail,

getting cuts and scrapes all over my body, until I fell in the creek bed.” (ECF No.
153, Pg. 4)

So it is clear that they did not announce themselves as law enforcement. As far as
Brian was concerned, he thought it was a bad guy or bad guys in his reported
dealings with a man wearing a dark hoodie. Brian was scared and it is a normal
reflex action to run away from criminals in the middle of the night. Brian did not
knowingly and intentionally ran from officers. That was why Brian was never
charged under V.A. Code § 18.2-460(E) and/or Virginia Code 18,2-479.1. That is
because the officer who yelled at Brian did not announce verbally that he was a

police officer. It was nighttime when visibility is very poor.

Case 1:13-cr-00435-TDS Document 206 Filed 10/15/19 Pane 5 of 24
Two laws of Virginia code govern charges of “fleeing from an officer” of the law.

V.A. Code § 18.2-460(E), "Any person who intentionally prevents or attempts to
prevent a law-enforcement officer from lawfully arresting him, with or without a
warrant, is guilty of a Class 1 misdemeanor. For purposes of this subsection,
intentionally preventing or attempting to prevent a lawful arrest means fleeing
from a law-enforcement officer when (i) the officer applies physical force to the
person, or (ii) the officer communicates to the person that he is under arrest and
(a) the officer has the legal authority and the immediate physical ability to place
the person under arrest, and (b) a reasonable person who receives such

communication knows or should know that he is not free to leave."
“Virginia Code 18.2-479.1: Fleeing from a law-enforcement officer; penalty”

“A. Any person who intentionally prevents or attempts to prevent a law-
enforcement officer from lawfully arresting him, with or without a warrant, is

guilty of a Class I misdemeanor.”

“B. For purposes of this section, intentionally preventing or attempting to prevent
a lawful arrest means fleeing from a law-enforcement officer when (i) the officer
applies physical force to the person, or (ii) the officer communicates to the person
that he is under arrest and (a) the officer has the legal authority and the immediate
physical ability to place the person under arrest, and (b) a reasonable person who

receives such communication knows or should know that he is not free to leave.”

There is no evidence that Brian had intentionally fled from the law enforcement
officer or officers. When Brian had realized that they were law enforcement
officers, he had cooperated and that shows that Brian did not intentionally flee

from justice.

Case 1:13-cr-00435-TDS Document 206 Filed 10/15/19 Panoe 6 of 24
That statement from the ECF No. 157 Petition for Warrant or Summons, is
misleading and did not specify that the officer did not verbally announce that he

was law enforcement before Brian had ran away.

“Mr. Hill advised the officers that a “black man in a hoodie” made Mr. Hill “get
naked and take pictures of himself.” (ECF No. 157, Pg. 1 and 2)

Brian had never stated in writing or verbally that it was a “black man in a hoodie”,

"I was approached by a man in a hoodie, probably some time between 11 to 12
that night, I think maybe between 5 to 6 feet tall, maybe white..." (ECF No. 153,
Pg, 3)

That statement made under declaration (penalty of perjury) said that Brian had
thought the man wearing the hoodie was “WHITE” or sounded like a white guy
and not a “BLACK MAN”. Sounds kind of racist when the officers of Martinsville
wanted to depict the suspect as being a “black man” when Brian stated he sounded

like a white man.

“...Hill was coerced and threatened by an unidentified guy wearing a hoodie...”
(ECF No. 162, Pg. 2, Paragraph 2)

That document also did not mention anything about a “black man” in a hoodie.

That was probably why the police were never able to find the “man in the hoodie”
because they were too racially focused looking for a black man in a hoodie, that
they were never going to find the suspect because they had already pictured some
black man wearing a hoodie threatening a white man to get naked in public or his
momma would be killed like it is some projects or ghetto like in big cities. The
police made the wrong call and put the wrong description from Brian’s statements.

7

Case 1:13-cr-00435-TDS Document 206 Filed 10/15/19 Pane 7 of 24
Because of that, they were never going to find the suspect because they had already
screwed up their case from the very beginning, such incompetence. It is clear
incompetence and that isn’t good for any law enforcement agency. They even
refused to retain the blood vials drawn from Brian as evidence while he was at the
hospital. They pretty much caused the hospital to destroy the blood vials causing
Brian to never be able to prove the Carboxyhemoglobin levels and thus will never
be able to fully prove carbon monoxide poisoning, Because of that they were able
to make Brian look like a liar and have his supervised release wrongfully revoked.
They destroyed evidence that could have proven Carboxyhemoglobin, and then

have Brian’s probation revoked. All of that was intentional fraud and sabotage.
That covers the issue of intrinsic fraud.

The issue of extrinsic fraud is that, Brian had repeatedly said that the man in the
hoodie had sounded like a white guy, that the man in the hoodie had sounded like a
white guy. Brian had told that to his lawyer Scott Albrecht, had told that to his

family, and even to the police.

Brian never said that it sounded like a black guy in a hoodie. That element of fraud
should be investigated by the court.

“The camera contained several nude photographs of Mr. Hill in different locations
around the city of Martinsville.” (ECF No. 157, Pg. 2)

That statement had apparently. came from Officer Robert Jones of Martinsville
Police Department.

Brian had reported that he had received a letter from his mother about a statement

similar to what was said in the quoted sentence from Document #157.

Case 1:13-cr-00435-TDS Document 206 Filed 10/15/19 Pane 8 of 24
“Received a letter from Roberta Hill dated "Sept. 25, 2018." Parts of her letter said
“I talked to Jason and he told me that the police said that you recanted the story
that you told us in the hospital.’”” (ECF No. 152, Pg. 1)

“Letter also said that "taking photos of yourself at various places around town. '”

That statement is false, according to Exhibit 2 of the Government’s trial exhibits
on September 12, 2019 during the revocation hearing, the photos were all taken

around one area around the Dick and Willie hiking trail, (See citation on Document
#186, Witness and Exhibit List).

When you hear from the petition that Brian allegedly was taking nude photos of
himself “in different locations around the city of Martinsville”, it sounds exactly
like that. It would make any reasonable person feel that Brian was running all over
the big city of Martinsville taking photos of himself at different areas around the
city, by foot, as if Brian was walking to different areas of the city to take nude
photos of himself.

However when AUSA Ramaswamy’s Exhibit 2 (See Exhibit 2, attached to this
pleading) (Cited in Document #186, Witness and Exhibit List) show that the
photos were all taken around the Greene Co. Inc. building at night and at the places

 

close to the Greene Co. Inc. building at night when nobody was working at the
building, it shows a direct contradiction to the officer’s claim that Brian was taking
nude photos of himself around the city of Martinsville. There is a clear difference
between “around the city of Martinsville” and in one specific area around the Dick
and Willie passage hiking trail at night. Brian was not walking all over
Martinsville taking photos of himself. He did hike miles and was arrested in a
different area from where he had taken the photos, but he did not take photos

Case 1:13-cr-00435-TDS Document 206 Filed 10/15/19 Pane 9 of 24
where he was allegedly arrested. Brian took photos only in one spot, in one area
around the hiking trail, around one of the trailheads. It is a clear cut contradiction
and is a fraud upon the court meant to make the story after Brian’s arrest sound

more extreme than it really truthfully was in regards to the photos obtained.

“Mr. Hill was subsequently arrested for Indecent Exposure, in violation of
Virginia Criminal Code § 18.2-37, a Class 1 Misdemeanor.“ (ECF No. 157, Pg. 2)

That is not accurate or correct. There has to be enough factual elements of the
crime to establish evidence that a crime was committed. Being arrested does not
constitute evidence that a crime was committed. That is why jury trials and bench
trials are set up, to determine whether the law was violated by a criminal defendant

or not.

The statute in that petition was not even correctly cited. It was “§ 18.2-387.

Indecent exposure”. The wrong statute was.cited in that petition.

From that statute: “Every person who intentionally makes an obscene display or
exposure of his person, or the private parts thereof, in any public place, or in any
place where others are present, or procures another to so expose himself, shall be
guilty of a Class 1 misdemeanor. No person shall be deemed to be in violation of
this section for breastfeeding a child in any public place or any place where others

are present,”

There is a lot of well-established case law regarding the elements of what it takes
to violate § 18.2-387 of Virginia Code.

Supplement 1: KENNETH WAYNE ROMICK v. COMMONWEALTH OF
VIRGINIA, Record No. 1580-12-4

10

Case 1:13-cr-00435-TDS Document 206 Filed 10/15/19 Pane 10 of 24
Supplement 2: KENNETH SAMUEL MOSES v. COMMONWEALTH OF
VIRGINIA Record No. 0985-03-3

Supplement 3: A. M.* v. COMMONWEALTH OF VIRGINIA, Record No. 1150-
12-4

Supplement 4: KIMBERLY F. NEICE v. COMMONWEALTH OF VIRGINIA,
Record No. 1477-09-3

Notably, the allegations make reference to naked and nude but do not contain any
reference to obscene or obscenity or intent. It does not contain any reference to

masturbation and does not contain any reference to any evidence of sexual arousal.

The evidence is insufficient as to whether or not Brian had violated Virginia Code
§ 18.2-387.

A violation of a conditions of probation should be detailed enough to provide a
demarcation line to afford a criminal defendant fair notice. In this case, that
demarcation line is very detailed and clear when the condition is that the defendant
is not to commit a “crime” because a “crime” is defined by elements which, when
each element has been met, can serve as basis for a conviction of a “crime”.
Contrariwise, when any element of a defined crime has not been met with
sufficient evidence, then there is insufficient evidence that the condition (i.e., not
commit a crime) has been violated. In the case at hand, the alleged condition
violation is based on committing the “crime” defined by Virginia Criminal Code §
18.2-387 which has been addressed by the courts of Virginia (See e.g., Kimberly F.
Neice v. Commonwealth of Virginia, Record No. 1477-09-3 in the Circuit Court of
Giles County; see also A. MZ. v. Commonwealth of Virginia, Record No. 1150-12-4
in the Circuit Court of Shenandoah County; see also Kenneth Samuel Moses v.

11

Case 1:13-cr-00435-TDS Document 206 Filed 10/15/19 Pane 11 of 24
Commonwealth of Virginia, Record No. 0985-03-3 in the Circuit Court of
Richmond. Note: these cases were also referenced by Brian in earlier filing with
the Court in ECF No. 179 at page 10). These courts have found, concerning
meeting all of the elements of the crime, that mere nudity is not a sufficient basis
for a finding of obscene or indecent as would be required for Brian David Hill to
have committed that crime. Based on the evidence in the District Court, Hill's
conduct was not a crime because his actions did “not rise to the level of obscenity

required under Code § 18.2-387, as defined in Code § 18.2-372.”

To support a finding that a crime was committed as defined by Virginia Criminal
Code § 18.2-387, the District Court must have found, at least, by a preponderance
of the evidence that Hill's “actions had as their dominant purpose an appeal to the
prurient interest in sex" with "purient interest in sex" meaning "a shameful or
morbid interest in nudity, sexual conduct, sexual excitement, excretory functions or
products thereof or sadomasochistic abuse, and which goes substantially beyond
customary limits of candor in description or representation of such matters and
which, taken as a whole, does not have serious literary, artistic, political or

scientific value." Such a finding has no support in the record of the District Court.

Parole and supervised release are both conditional liberty but revocation of either
is subject to the requirements of due process which includes “a written statement
by the factfinders as to the evidence relied on and reason for revoking”. See
Morrissey v, Brewer, 408 U.S. 471, 489-90 (1972).

There is no factual basis that Brian David Hill had been “in violation of Virginia
Criminal Code § 18.2-37, a Class 1 Misdemeanor.“ (ECF No. 157, Pg. 2)

The Probation Office assumed that Brian David Hill was already guilty and had

violated Criminal Code § 18.2-387, there was no fact of such as the petition was

12

Case 1:13-cr-00435-TDS Document 206 Filed 10/15/19 Pane 12 of 24
filed one month before the General District Court trial that was set for December
21, 2018. The petition was flawed and should not have been executed until Brian
was convicted of the state charge and had exhausted all appeals and had failed.
However Officer Robert Jones had admitted at the hearing on September 12, 2019,
that Brian had not been obscene. There is no evidence of obscenity against Brian as

to the violation and the evidence of his state charge.

In fact multiple written filings before Brian’s arrest for the violation had stated

under penalty of perjury, under oath, that Brian had never masturbated.

“...l was threatened to get naked, I never masturbated, it was a crazy incident.

Whoever threatened me needs to be charged and arrested...” (ECF No. 153, Pg. 9)

“Attorney said that I can bring up about the guy wearing the hoodie. Said that
under the law, I would have to have masturbated or be aroused in public to have
committed indecent exposure. After he heard my story about the guy in the hoodie,
he said taking pictures of myself is not illegal. So he argued that I am technically
innocent.” (ECF No. 163, Pg. 5)

“T never masturbated, I told the police the truth. When I was seen by a passing
vehicle, I never masturbated.” (ECF No, 163, Pg. 4)

Same statements in Amended declaration under Document #164.
Multiple affidavits, same statements that Brian had never masturbated in public.
There is no evidence at all of obscenity, no evidence of sexual behavior.

It is a fraud upon the court for the U.S. Probation Office to assert that Brian had

violated Virginia law when his own lawyer, an assistant public defender none the

13

Case 1:13-cr-00435-TDS Document 206 Filed 10/15/19 Pane 13 of 24
less, had stated that Brian never violated Virginia law. Then well-established case
law precedents stating that simply being naked is not obscene. Which that of
course is the same as nudism (nudism is non-sexual nudity), a nudist out of place
for example. Whether or not Brian can prove that carbon monoxide had caused his
bazaar behavior on September 21, 2018, is irrelevant when the conduct of Brian

did not rise to the level of obscenity for him to be guilty of indecent exposure.
It is clear that Brian had violated no law and engaged in no commission of a crime.

There is no basis to support the fact of Brian ever had violated Virginia law unless
he was to be convicted and the conviction affirmed by the highest court in
Virginia. Is Brian to be punished for lawful nudism arguably? If he were in an area

where nudism was okay, would Brian have been in violation for that?

ANALYSIS OF THE CASE LAW INVOLVING FRAUD UPON THE
COURT

Various specific types of falsification violate federal criminal laws. See, e.g., 18
U.S.C. § 1621 (perjury punishable by up to five years’ imprisonment); 18 U.S.
Code § 1622 (subornation of perjury punishable up to five years’ imprisonment);
18 U.S.C. § 1519 (knowing falsification or destruction of documents or other
tangible objects punishable by up to 20 years’ imprisonment); 18 U.S.C. § 1520
(destruction of certain corporate audit records punishable by up to 10 years of
imprisonment). And knowing destruction or falsification of documents in an
attempt to influence the outcome of a judicial proceeding also violates the general
“obstruction of justice” law. 18 U.S.C. § 1503. See, e.g., U.S. v. Craft, 105 F.3d
1123, 1128 (6th Cir. 1997) (“Acts that distort the evidence to be presented or
otherwise impede the administration of justice are violations of 18 U.S.C. § 1503.

14

Case 1:13-cr-00435-TDS Document 206 Filed 10/15/19 Pane 14 of 24
The act of altering or fabricating documents used or to be used in a judicial
proceeding would fall within the obstruction of justice statute if the intent is to

deceive the court.”). All states have similar laws.

Citing: 501 U.S. 32, 44 (1991), G. RUSSELL CHAMBERS vs. NASCO, INC.,
501 US 32, 115 L Ed 2d 27, 111 S Ct 2123, reh den 501 US 1269, 115 L Ed 2d,
1097, 112 S Ct 12, [No. 90-256], Argued February 27, 1991., Decided June 6,
1991,

“301 U.S. at 56-57; see also Synanon Found., Inc. v. Bernstein, 517 A.2d 28,
43(D.C. 1986) (once a party embarks on a “pattern of fraud,” and “[rJegardless of
the relevance of these [fraudulent] materials to the substantive legal issue in the
case,” this is enough to “completely taint [the party’s] entire litigation strategy
from the date on which the abuse actually began”).”

The perjury of USPOS Kevin M. Alligood and the subornation of perjury by
Edward R. Cameron shows that they are willing to deceive the Court in an attempt
to punish and revoke the Supervised Release of Defendant/Petitioner and be able to
use that violation as leverage to push for the maximum imprisonment if the
Defendant/Petitioner is ever accused of another violation of Supervised Release
condition in the future. If AUSA Ramaswamy is not willing to undo the damage he
had caused by having Brian’s supervised release wrongfully revoked since Brian’s
conduct was completely legal, then Ramaswamy has further permitted, used, and
encouraged frauds upon the court and had violated N.C. State Bar Rule 3.8, again.
He continues wanting to imprison and persecute an innocent man. Innocent of
indecent exposure statute of Virginia, and actually innocent of the original
conviction of possession of child pornography (ECF No. 125, 128). AUSA

i5

Case 1:13-cr-00435-TDS Document 206 Filed 10/15/19 Pane 15 of 24
Ramaswamy cannot control himself in wrongfully convicting people, and to

always win cases at any cost.

There is no established fact that Brian’s conduct had violated § 18.2-387. It is not
good for a legitimate Article HI federal court to punish and imprison an actually
innocent person. It is considered cruel and unusual punishment, in violation of the
Eighth (8") Amendment under the United States Constitution, to imprison an
innocent man or woman. The revocation petition had pushed for imprisonment of
Brian David Hill, despite being legally innocent of indecent exposure and has a
high chance of being acquitted by proper jury instructions or being acquitted by the
Courts of Appeals which would create yet another case law authority on indecent
exposure, with highly likely the exact same reasoning as to why Brian is not guilty

of indecent exposure.

‘The Court has the authority to reverse the judgments that are based upon frauds
upon the court. Fact frauds, frauds of innocent people being imprisoned, testimony
frauds (perjury, lying, false statements) and document frauds such as submitting
any official government or court documents with false information. It must be

corrected to protect the integrity of the judiciary.

4,

See Breezevale Ltd. v. Dickinson, 879 A.2d 957, 964 (D.C. 2005)(affirming
sanction of dismissal where top executives of plaintiff company engaged in scheme
to forge documents and subsequently denied the forgery in pleadings and sworn
testimony); Synanon Found., Inc. v. Bernstein, 503 A.2d 1254, 1263 (D.C.
1986)(affirming sanction of dismissal where plaintiff, inter alia, destroyed
audiotapes and made false statements to the court “that no responsive documents
could be found” in order “to deceive the court, and to improperly influence the

court in its decision on the defendants’ motions to compel, with the ultimate aim of

16

Case 1:13-cr-00435-TDS Document 206 Filed 10/15/19 Pane 16 of 24
preventing the judicial process from operating in an impartial fashion”); Cox v.
Burke, 706 So. 2d 43 (Fla. Dist. Ct. App. 1998) (affirming sanction of dismissal
where plaintiff gave false answers to interrogatories and deceptive deposition
testimony); Pope v. Fed. Express Corp., 974 F.2d982, 984 (8th Cir. 1992)
(affirming sanction of dismissal for plaintiffs forgery of, and reliance on, a single
document); Aoude v. Mobil Oil Corp., 892 F.2d 1115 (1st Cir.1989) (affirming
dismissal where plaintiff concocted a single document); Tramel v. Bass, 672 So. 2d
78, 82 (Fla, Dist. Ct. App.1996) (affirming default judgment against defendant

who excised damaging six-second portion of videotape before producing it during

discovery).

A court also may impose additional monetary sanctions—in the form of fines or
punitive damages—-above and beyond the specific amount of the innocent party’s

fees and expenses.

Jemison v. Nat’l Baptist Convention, 720 A.2d 275, 285 (D.C. 1998) (punitive
damages may be imposed if court finds that bad faith litigator acted with malice).

AUSA Ramaswamy did not want to address the substantial evidential issues of
Brian not being obscene and that Brian had never masturbated in public. Brian was
not sexually aroused in public. Brian had not repeated the behavior that had been
exhibited on September 21, 2018. Brian was clearly not in his right frame of mind
and had no intent to violate § 18.2-387. There was no reason to enter an order
revoking Brian’s supervised release for a crime that he is legally innocent of. Even
if Brian was inappropriately being a nudist out of place and should have been in a
nudist colony or nudist beach or nudist resort or nudist camp to freely walk around
naked, he did not break the law as it was defined, Even though it is clear that Brian

should not have been out there at night, but Brian never actually broke the law.

17

Case 1:13-cr-00435-TDS Document 206 Filed 10/15/19 Pane 17 of 24
More frauds upon the court will be brought up from the September 12, 2019 final
revocation hearing after receipt of the Transcript. Defendant/Petitioner shall push
more evidence of any findings of the frauds upon the court, to further push for
vacating that Judgment at a later time, and will also push for default judgment of
the 2255 Motion on the ground of actual innocence as a matter of law or matter of
constitutional right and based upon the Government’s repeated pattern of frauds
and abuses upon the court against Brian David Hill, to win for the Government.
The 2255 statutory filing deadlines do not block a Defendant’s/Petitioner’s ability
to petition a court to vacate a fraudulent begotten Judgment. A Judgment is not
subject to finality where there is any evidence of a fraud upon the court that led to
such judgment.

Defendant asks that the Honorable Court consider vacating the fraud
begotten oral judgment of September 12, 2019, and vacating the fraudulent
begotten written judgment under Document #200, filed: October 7, 2019,
"JUDGMENT ON REVOCATION OF PROBATION/SUPERVISED RELEASE.
The Defendant's supervised release is revoked. Nine (9) months imprisonment.
Nine (9) years supervised release is re-imposed under the same terms and
conditions as previously imposed. The Defendant shall surrender to the U.S.
Marshal for the Middle District of N.C. or to the institution designated by the
Bureau of Prisons by 12:00 p.m. on 12/6/2019 as to BRIAN DAVID HILL. Signed
by CHIEF JUDGE THOMAS D. SCHROEDER on 10/4/2019. (Daniel, J))".

WHEREFORE, Brian prays for relief that the fraudulent begotten Judgments
concerning the Supervised Release Violation of 2018 (ECF No. 157) to 2019 (ECF
No. 200) be vacated or set aside, and be stricken from the record unless such

evidence must remain on the record to further prove a repeated pattern of fraud

18

Case 1:13-cr-00435-TDS Document 206 Ejled 10/15/19 Pane 18 of 24
upon the court by the Government and/or by the U.S. Probation Office for the 2255

case when Brian pushes for default judgment.

WHEREFORE, Brian prays that any judgments adverse to
Defendant/Petitioner and favorable to the Government in the future that had cited
the violation charge from Document #157 to also be modified, corrected, or
reconsidered to address the frauds upon the court and not use them against

Defendant/Petitioner who is a victim of such frauds by the adversary.

The sanctions Defendant/Petitioner are requesting are as followers:

WHEREFORE, Defendant/Petitioner prays that the Court vacate and reverse
the fraudulent begotten judgment entered under Document #200;

WHEREFORE, Defendant/Petitioner prays that the Court consider
reversing, vacating, nullifying, setting aside, or even striking any other Judgments
in favor of the United States of America (Respondent/Plaintiff) and in favor of the
U.S. Probation Office when they had used any frauds upon the court to obtain
favorable judgment;

WHEREORE, Defendant/Petitioner prays that he be reimbursed for any or
all legal expenses that was necessary to defend against such frauds and the
expenses can be simple things such as postage for legal mailings and paper and
printer ink and/or any other resources necessary, and be reimbursed for any

emotional damages caused by the adverse party.

WHEREORE, Defendant/Petitioner prays that the Court hold Kevin M.
Alligood (U.S. Probation Officer Specialist), and Edward R. Cameron

19

Case 1:13-cr-00435-TDS Document 206 Filed 10/15/19 Pane 19 of 24
(Supervisory U.S. Probation Officer) accountable for perjury (or subornation of
perjury), unethical or unprofessional misconduct, and/or fraud or frauds being

pushed through the Petition for revocation under Document #157.

WHEREFORE, Defendant/Petitioner prays that Kevin M. Alligood be
charged with perjury or subornation of perjury and that the judge recommend that
he be charged with perjury.

WHEREFORE, Defendant/Petitioner prays that the court consider reporting
Edward R. Cameron’s misconduct to the U.S. Merit Systems Protection Board for

an investigation for ethics violations and unprofessional misconduct.

WHEREFORE, Defendant/Petitioner prays that the court consider reporting
Kevin M. Alligood’s misconduct to the U.S. Merit Systems Protection Board for

an investigation for ethics violations and unprofessional misconduct.

WHEREFORE, Defendant/Petitioner prays that Martinsville Police Officer
Robert Jones be charged with Obstruction of Justice by supplying false information
to Kevin M. Alligood and any other U.S. Probation Officials and that the judge

recommend that he be charged with Obstruction of Justice.

WHEREFORE, Defendant/Petitioner prays that the Court sanction AUSA

Ramaswamy for misconduct including violation of State Bar Rule 3.8.

WHEREFORE, Brian prays that he receives any other relief that the Court

deems as necessary and proper.

Attached evidence

20

Case 1:13-cr-00435-TDS Document 206 Filed 10/15/19 Pane 20 of 24
Supplement 1: Case law: KENNETH WAYNE ROMICK v.
COMMONWEALTH OF VIRGINIA, Record No. 1580-12-4. Total of 5 pages.

Supplement 2: Case law: KENNETH SAMUEL MOSES v. COMMONWEALTH
OF VIRGINIA Record No. 0985-03-3. Total of 29 pages. The pages 30 through

39 of the case filing was omitted from this supplement.

Supplement 3: Case law: A. M.* v. COMMONWEALTH OF VIRGINIA, Record
No. 1150-12-4. Total of 8 pages.
Total is 11 pages of attachment including Supplement marker pages.

Supplement 4: Case law: KIMBERLY F. NEICE v. COMMONWEALTH OF
VIRGINIA, Record No. 1477-09-3. Total of 8 pages.
Total is 54 pages of attachment including Supplement marker pages.

Declaration of Brian David Hill on attached evidence

I, Brian David Hill, declare pursuant to Title 28 U.S.C. § 1746 and subject to the
penalties of perjury, that the following is true and correct:

1. Attached hereto as Exhibit 1, is a true and correct photocopy of a printout of
the “Dick & Willie Passage Rail Trail - Virginia Is For Lovers”, a 3-page

printout by family. Total of 3 pages.

 

2. Attached hereto as Exhibit 2, is a true and correct black-and-white
photocopy of Assistant United States Attorney Anand Prakash
Ramaswamy’s Exhibit 2 that was presented at the final revocation hearing
dated September 12, 2019 (Citation on Document #186, Witness and Exhibit
List). Showed the alleged location of where the nude photographs were
taken. Original may or may not have been in color but Renorda Pryor had
did her best to have scanned the exhibit and other exhibits in black-and-
white due to the limitations of her scanner. Total of 1 pages.

 

Total is 6 pages of attachment including Exhibit marker pages.
21

Case 1:13-cr-00435-TDS Document 206 Filed 10/15/19 Pane 21 of 24
I declare under penalty of perjury that the foregoing is true and correct.
Executed on October 11, 2019.

Respectfully submitted,

  

grr Signed

Brian D. Hill (Pro Se)

310 Forest Street, Apartment 1
Martinsville, Virginia 24112
Phone #: (276) 790-3505

USWG.O.

Former U.S.W.G.O. Alternative News reporter

I stand with QANON/Donald-Trump — Drain the Swamp

I ask Qanon and Donald John Trump for Assistance (S.O.S.)
Make America Great Again

 
  

    

Respectfully filed with the Court, this the 11th day of October, 2019.
Respectfully submitted,

 

Brian D. Hill (Pro Se)

310 Forest Street, Apartment 1
Martinsville, Virginia 24112
Phone #: (276) 790-3505

 

Former U.S.W.G.O. Alternative News reporter

I stand with QANON/Donald-Trump — Drain the Swamp

I ask Qanon and Donald John Trump for Assistance (S.O.S.)
Make America Great Again

22

Case 1:13-cr-00435-TDS Document 206 Filed 10/15/19 Pane 22 of 24
Petitioner also requests with the Court that a copy of this pleading be served upon
the Government as stated in 28 U.S.C. § 1915(d), that “The officers of the court
shall issue and serve all process, and preform all duties in such cases. Witnesses

shall attend as in other cases, and the same remedies shall be available as are
provided for by law in other cases”. Petitioner requests that copies be served with
the U.S. Attorney office of Greensboro, NC via CM/ECF Notice of Electronic

Filing ("NEF") email, by facsimile if the Government consents, or upon U.S. Mail.
Thank You!

CERTIFICATE OF SERVICE

Petitioner hereby certifies that on October 11, 2019, service was made by mailing
the original of the foregoing:

“PETITIONER’S SECOND MOTION FOR SANCTIONS AND TO VACATE
JUDGMENT THAT WAS IN PLAINTIFF’S/RESPONDENT’S FAVOR --
MOTION AND BRIEF / MEMORANDUM OF LAW IN SUPPORT OF
REQUESTING THE HONORABLE COURT IN THIS CASE VACATE
FRAUDULENT BEGOTTEN JUDGMENT OR JUDGMENTS”

by deposit in the United States Post Office, in an envelope (certified mail), Postage
prepaid, on October 11, 2019 addressed to the Clerk of the Court in the U.S.
District Court, for the Middle District of North Carolina, 324 West Market Street,
Greensboro, NC 27401.

Then pursuant to 28 U.S.C. §1915(d), Petitioner requests that the Clerk of the
Court move to electronically file the foregoing using the CMIECF system which
will send notification of such filing to the following parties to be served in this
action:

 

 

 

 

 

Anand Prakash Ramaswamy Angela Hewlett Miller
USS. Attorney Office U.S. Attorney Office
Civil Case # 1:17 -cv-1036 Civil Case # 1: 17 -cv-1036
101 South Edgeworth Street, 4th 101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401 Floor, Greensboro, NC 27401
23

Case 1:13-cr-00435-TDS Document 206 Filed 10/15/19 Pane 223 of 24
 

Anand.Ramaswamy(@usdoj.gov

angela.miller(@usdoj.gov

 

JOHN M. ALSUP

U.S. Attorney Office

101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401
john.alsup@usdoj.gov

 

 

 

 

This is pursuant to Petitioner's "In forma Pauperis" ("IFP") status, 28 U.S.C.
§1915(d) that "The officers of the court shall issue and serve all process, and
perform all duties in such cases ... "the Clerk shall serve process via CM/ECF to

serve process with all parties.

 

Date of signing:

Odlober id, 2019

 

 

Respectfully submitted,

*

n Signed

Brian D. Hill (Pro Se)

310 Forest Street, Apartment 1
Martinsville, Virginia 24112
Phone #: (276) 790-3505

    

I stand with QANON/Donald-Trump — Drain
the Swamp

I ask Qanon and Donald John Trump for
Assistance (S.O.S.)

Make America Great Again

 

 

[ask Department of Defense (“DOD”) military Constitutional oath keepers,
alliance, Qanon for help in protecting me from corruption and criminal behavior of

Government.

Certified Mail tracking no: 7019-1120-0001-4751-4580

Friend’s justice site: JusticeForUS WGO.wordpress.com

24

Case 1:13-cr-00435-TDS Document 206 Filed 10/15/19 Pane 24 of 24
